t c memo united_states tax_court h richard shutts petitioner v commissioner of internal revenue respondent docket no filed date on date p and r reached a basis of settlement in a deficiency case two days later p filed for bankruptcy on date during the pendency of the bankruptcy action this court entered decision pursuant to the parties’ agreement r now files a motion for leave to file a motion to vacate and lodges a motion to vacate p objects to the granting of the motion held the date decision is void because it was entered in violation of the automatic_stay of u s c sec_362 r’s motion for leave and r’s motion to vacate shall both be granted h richard shutts pro_se lisa m oshiro for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for leave to file a motion under rule to vacate the stipulated decision entered on date and now final under sec_7481 at issue is whether the court lacked jurisdiction to enter the stipulated decision because petitioner had filed a petition in bankruptcy on date giving rise to the automatic_stay imposed by u s c sec_362 background petitioner resided in the state of idaho when the petition was filed on date on date petitioner and respondent’s appeals_office reached a basis of settlement thereafter petitioner’s then-attorney and counsel for respondent signed the stipulated decision which decision was entered by the court on date on date just days after the basis of settlement had been reached but before the stipulated decision had been signed by counsel for the parties and entered by the court petitioner filed a petition in bankruptcy under chapter of the unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure bankruptcy code the bankruptcy court issued a discharge on date as stated above respondent filed the motion for leave to file respondent’s motion to vacate decision out of time on date on that same day respondent also lodged a motion to vacate decision in response to an order of the court dated date petitioner filed an objection to respondent’s motion for leave on date petitioner concurrently has a case pending before the court that is the collection action that commenced upon entry of the decision in the present case petitioner objects to the granting of the motion for leave in this case on the grounds that the motion was filed in the wrong action and that resolution of the collection case would render the motion moot discussion respondent desires to file a motion to vacate the stipulated decision entered on date because neither party filed a notice of appeal or a timely motion to vacate or revise that decision it became final on date days after it was entered see sec_7459 sec_7481 presumably neither petitioner’s tax counsel nor counsel for respondent was aware of the bankruptcy filing at the time that the stipulated decision was entered the court was first advised of that matter by respondent upon the filing of his motion for leave rule provides that a party seeking to vacate a decision must file an appropriate motion within days after the decision is entered unless the court allows otherwise because respondent did not file his motion to vacate within the 30-day period respondent has requested leave from the court to file that motion at this time the disposition of a motion for leave to file a motion to vacate or revise a decision lies within the sound discretion of the court see 872_f2d_245 8th cir affg tcmemo_1987_1 see also 441_f2d_930 9th cir byrne j dissenting vacating 52_tc_295 304_f2d_136 9th cir where a party legitimately challenges the jurisdiction of this court however the court should freely exercise that discretion notwithstanding the time of the challenge and even if the decision under attack is otherwise final see 69_tc_999 the court has jurisdiction to vacate a decision that is void 90_tc_103 which naturally means that the court also has jurisdiction to grant a motion for leave to file a motion to vacate a void decision adkins v commissioner tcmemo_2005_260 under the present setting we shall grant respondent’s motion for leave to file respondent’s motion to vacate we now turn to respondent’s motion to vacate once a decision of this court becomes final we may vacate the decision only in certain narrowly-circumscribed situations see 293_us_191 113_f3d_670 7th cir affg tcmemo_1995_209 curtis v commissioner tcmemo_1996_371 the courts of appeals have consistently held that the tax_court lacks the authority to vacate or revise an otherwise final_decision on grounds such as newly-discovered evidence or excusable neglect 859_f2d_115 9th cir affg 86_tc_1319 the courts of appeals have generally allowed an exception to the usual rule_of finality of sec_7481 for fraud on the court id pincite in addition the courts of appeals and in particular the court_of_appeals for the ninth circuit the court to which this case is appealable has held that the tax_court may vacate a final_decision if that decision is shown to be void or a legal nullity for lack of jurisdiction over the subject matter 868_f2d_1081 9th cir see also 175_f3d_889 n 11th cir in the present case respondent contends that the decision entered on date is void because it was entered in violation of the automatic_stay of u s c sec_362 a bankruptcy filing generally triggers an automatic_stay of tax_court proceedings concerning the debtor actions that are subject_to the automatic_stay are set forth in u s c sec_362 at the time petitioner filed for bankruptcy u s c sec_362 provided in relevant part sec_362 automatic_stay a except as provided in subsection b of this section a petition filed under sec_301 sec_302 or sec_303 of this title or an application filed under sec_5 of the securities investor protection act of operates as a stay applicable to all entities of-- the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor the automatic_stay generally operates to temporarily bar actions against or concerning the debtor or property of the the bankruptcy abuse prevention and consumer protection act of publaw_109_8 119_stat_127 amended sec_362 of the bankruptcy code by striking out the debtor and inserting a corporate debtor’s tax_liability for a taxable_period the bankruptcy court may determine or concerning the tax_liability of a debtor who is an individual for a taxable_period ending before the date of the order for relief under this title this provision became effective with respect to petitions for relief under the bankruptcy code filed on or after date see id sec_1501 119_stat_216 because petitioner filed his bankruptcy case on date this amendment does not apply here debtor or the bankruptcy_estate 97_tc_544 in a chapter bankruptcy such as that of petitioner and as applicable here an automatic_stay is generally lifted only at the time a discharge is granted or denied u s c sec_362 the court_of_appeals for the ninth circuit has stated that actions in violation of the automatic_stay are void and not merely voidable 954_f2d_569 9th cir see also 847_f2d_549 9th cir one of those actions is the continuation of a proceeding before the united_states tax_court concerning the debtor u s c sec_362 petitioner filed his tax_court petition on date on date petitioner filed a petition in bankruptcy which temporarily barred the continuation of petitioner’s pending tax_court case see u s c sec_362 petitioner was granted a discharge on date bringing to an end the automatic_stay see id sec_362 but the stipulated decision was entered on date during the period of time that the automatic_stay was in effect thus the entering of the decision violated the automatic_stay and that decision is therefore void given that the stipulated decision is void we shall grant respondent’s motion to vacate the decision conclusion finally in reaching the conclusions described herein we have considered all arguments made by petitioner and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
